Citation Nr: 1001840	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for dyspareunia.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to May 2005.  
She also served in the U.S. Army National Guard for 23 years 
with prior inactive service and unverified periods of active 
duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  Subsequently, the claims file 
was returned to the jurisdiction of the RO in Atlanta, 
Georgia.  

In October 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In the decision below, the Board dismisses the Veteran's 
claim for service connection for dyspareunia as a matter of 
law; however, for the reasons cited below, the Board also 
finds that she has actually raised a claim for an increased 
rating for her service-connected status post total vaginal 
hysterectomy.  This claim for a higher rating is referred to 
the RO for initial adjudication.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

In view of the grant of service connection for a status post 
total vaginal hysterectomy, which the RO awarded in March 
2009, there is no longer a controversy on the question of the 
Veteran's entitlement to service connection for dyspareunia.


CONCLUSION OF LAW

There remains no justiciable case or controversy currently 
before the Board concerning the Veteran's claim for service 
connection for dyspareunia, and the appeal of this issue is 
dismissed.  38 U.S.C.A. § 7105 (West 2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's finding that the 
Veteran's claim for service connection for dyspareunia must 
be dismissed as a matter of law, further assistance is 
unnecessary to aid the Veteran in substantiating her claim.  
As will be discussed below, the law is dispositive and the 
facts are not in dispute.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see also, Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
see also VAOPGCPREC 5- 2004.  As the law is dispositive in 
the instant claim, the VCAA is not applicable.



Service Connection for Dyspareunia

In June 2005, the Veteran filed several claims for service 
connection, including one for a hysterectomy and another for 
dyspareunia.  In the December 2005 rating decision on appeal, 
the RO denied these and other claims.  In March 2009, 
however, the RO granted service connection for status post 
total vaginal hysterectomy and awarded a 30 percent 
disability rating, effective June 7, 2007.  (Since the RO 
stated June 7, 2007 was chosen the effective date because it 
was the date the Veteran filed her claim, we assume without 
deciding that this was a typographical error because the 
claim was originally filed on June 7, 2005).  

The Board's review of the claims file discloses that the 
Veteran was seen for dyspareunia in March 2005, while still 
on active duty.  After an examination, the certified nurse 
midwife noted that the Veteran's dyspareunia was caused by 
her partner hitting the vaginal cuff from the hysterectomy.  
The examiner provided advice and a plan on avoiding future 
pain.  

During her Board hearing, the Veteran testified about her 
claim for service connection for dyspareunia, or the 
occurrence of pain during sexual intercourse.  See Stedman's 
Medical Dictionary (27th ed. 2000) at 554.  The undersigned 
notified the Veteran at that time that dyspareunia could be 
one of the residuals of her service-connected hysterectomy 
rather than a separate condition for which she could seek 
service connection.  

Taking into account all relevant evidence, the Board finds 
that service connection for dyspareunia is not warranted 
because it cannot be considered a disability for VA purposes 
in this case.  The term "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1.  See also Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  VA does not usually grant service 
connection for "symptoms" in the absence of an associated 
disease process, pathology, or other residuals of trauma.  
See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Therefore, dyspareunia alone is not a 
"disability" for VA compensation benefits purposes.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In essence, a "case or 
controversy" involving a pending adverse determination to 
which the appellant has taken exception does not exist.  See 
Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

Service connection is essentially already in effect for this 
condition as the Veteran has been granted service connection 
for the residuals of her in-service hysterectomy.  As noted 
above, the evidence of record discloses the fact that a 
medical officer has linked the Veteran's dyspareunia to her 
service-connected hysterectomy.  As service connection is 
currently in effect for her hysterectomy, she is already 
being compensated for this symptom of her hysterectomy.  As 
noted in the Introduction, the Veteran may use her complaint 
of dyspareunia to pursue an increased rating claim for her 
service-connected hysterectomy.  To assign an additional 
separate rating for this symptom would violate the rule 
against pyramiding.  Therefore, no further action is 
warranted.  See 38 C.F.R. § 4.14.

As the appellant was granted service connection for status 
post total vaginal hysterectomy in the March 2009 RO rating 
action, there remain no allegations of errors of fact or law 
for appellate consideration concerning her claim for service 
connection for dyspareunia.  Accordingly, the Veteran's claim 
for service connection for dyspareunia is dismissed as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The issue of service connection for dyspareunia is dismissed.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for hypertension.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that she is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), 
(d) (2009).

The Veteran claims that her hypertension is related to 
service, to include by way of aggravation of pre-existing 
hypertension.  During her Board hearing, the Veteran 
testified that she was diagnosed with hypertension in 2002 
prior to being called to active duty, that she was monitored 
and took medication, and that her hypertension was under 
control prior to her activation for service.  (See transcript 
at pp. 8-9.)  The Veteran also expressed some doubt whether 
her hypertension was currently under control (see transcript 
at p. 11).

At the outset, the Board observes that for VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160mm or greater with a diastolic pressure of 
less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

A review of service treatment records before the Veteran was 
called to active duty in June 2003 suggests she may have been 
diagnosed with hypertension even earlier than 2002.  A 
Georgia Army National Guard examination dated in April 1999 
showed a blood pressure reading of 176/72 and a history of 
hypertension for which she was taking medication.  On a 
contemporaneous report of medical history she also checked 
the "yes" box to a question whether she had high blood 
pressure.



Army health clinic records dated in November 2002 for a 
National Guard retention examination reveal she had a history 
of hypertension for which she took medication.  Blood 
pressure readings noted that month were 126/81, 138/89, 
135/89, and 140/84.  On a form completed in April 2003 the 
Veteran noted that she was taking medication for 
hypertension, which was under control by medication.  

In June 2003, when the Veteran was called for active duty, 
service treatment records noted her hypertension was 
controlled by medication and that a five-day blood pressure 
check, measured on both arms while she stood and sat, was 
within normal limits.  

Subsequent service treatment records during her period of 
active duty show blood pressure readings of: 134/56 (in 
September 2003); 148/88 (in October 2003); 122/62 (in 
November 2003); 136/75 (in March 2004); 133/78 (in April 
2004); 121/75 and 152/80 (in May 2004); 143/84 (in June 
2004); 161/86, 121/78, and 141/82 (in July 2004); 137/77 (in 
August 2004); 122/80 and 146/84 (in September 2004); 132/87 
(in October 2004); 145/82 (in February 2005); 140/84 and 
156/85 (in March 2005); and 109/74 (in April 2005).  

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The Veteran and her representative essentially contend that 
the Veteran's hypertension is related to service as a result 
of aggravation.  The Veteran has asserted, at least in part, 
that once the Veteran was called to active duty her 
hypertension with medication was no longer under control and 
that this pre-existing condition was aggravated by her period 
of active duty, thus entitling her to service connection for 
hypertension.  On remand the RO/AMC should request a VA 
examination and medical opinion as to whether the Veteran's 
hypertension clearly and unmistakably pre-existed active duty 
service that began in June 2003; and, if so, whether it 
increased in disability during service (was aggravated or 
permanently worsened) or whether any increase in disability 
was due to the natural progression of the disease during the 
Veteran's period of active service from June 2003 to May 
2005.  

The RO/AMC also should obtain and associate with the claims 
file all outstanding VA and private medical records related 
to the Veteran's hypertension.  The Board notes that the 
claims file contains no post-service medical records.  During 
her Board hearing, the Veteran stated that she was treated 
for hypertension at the VA, presumably the VA Medical Center 
("VAMC") in Atlanta, Georgia.  Therefore, any additional 
records from that facility should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with the directives in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
VCAA under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes the 
requirements as outlined in Dingess, 19 
Vet. App. at 473.

2.  The RO/AMC shall contact the Veteran 
and her representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
her hypertension since 1999 and whose 
records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment from the Atlanta VAMC, for the 
period from May 2005 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA medical examination 
in order to determine the nature and 
etiology of her claimed hypertension.  The 
entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.  
Based on examination findings, as well as 
a review of the record, the examiner is 
requested to render an opinion with 
respect to:

A.  Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran currently suffers from 
hypertension;

B.  If so, whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hypertension 
pre-existed the Veteran's entry into 
active duty in June 2003; and, if so: 

i.  Whether it is at least as likely as 
not (50 percent probability or greater) 
that the hypertension was aggravated 
(permanently worsened) as the result of 
active service; or 

ii.  Whether it is at least as likely 
as not (50 percent probability or 
greater) that the increase in 
disability was due to the natural 
progression of the disease.  

C.  If, and only if,  the examiner finds 
that current hypertension did not pre-
exist service, then an opinion shall be 
rendered addressing whether it is at least 
as likely as not (50 percent probability 
or greater) that the hypertension was 
incurred during active duty service.

A complete rationale must be given for all 
opinions and conclusions expressed.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for hypertension should be 
reviewed.  If the determination is adverse 
to the Veteran, she and her representative 
should be provided an appropriate 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


